       Case: 1:20-cv-00467 Document #: 1 Filed: 01/21/20 Page 1 of 6 PageID #:1




                      IN THE UNITED STATE DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 KIRSY CASTILLO,

 Plaintiff,

 v.                                                Case No. 20-cv-467

 RYDER TRUCK RENTAL, a foreign
 corporation licensed to conduct business in the
 state of Illinois; ZIZMAX EXPRESS, LLC., a
 foreign corporation licensed to conduct
 business in the state of Florida; SAYRAM
 CORP., a foreign corporation now dissolved
 but previously licensed to conduct business in
 the state of Illinois; JASUR KHULTAEV, a
 citizen of the state of New York, in his
 individual capacity and as an authorized agent
 of SAYRAM CORP.; and BAKHTIYAR
 UMAROV, individually and as Registered
 Agent for SAYRAM CORP.

 Defendants.

              NOTICE OF REMOVAL ON BEHALF OF DEFENDANT
      RYDER TRUCK RENTAL, INC. d/b/a RYDER TRANSPORTATION SERVICES

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION:

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant RYDER TRUCK RENTAL,

INC. d/b/a RYDER TRANSPORTATION SERVICES (“Ryder”) by and through its attorneys,

GOLDBERG SEGALLA LLP, submits this Notice of Removal from the Circuit Court of Cook

County, Illinois, County Department, in which this matter is now pending as ““Kirsy Castillo v.

Ryder Truck Rental, a foreign corporation licensed to conduct business in the state of Illinois;

Zizmax Express, LLC., a foreign corporation licensed to conduct business in the state of Florida;
      Case: 1:20-cv-00467 Document #: 1 Filed: 01/21/20 Page 2 of 6 PageID #:2




Sayram Corp., a foreign corporation now dissolved but previously licensed to conduct business in

the state of Illinois; Jasur Khultaev, a citizen of the state of New York, in his individual capacity

and as an authorized agent of Sayram Corp.; and Bakhtiyar Umarov, individually and as

Registered Agent for Sayram Corp, 2019 L 013708,” to the United States District Court for the

Northern District of Illinois, Eastern Division. In support of this Notice, Ryder states as follows:

                                         Nature of Action

   1. This is an action for personal injury damages arising from an alleged auto accident which

occurred on May 5, 2019 at the intersection of Russell Road and Old US Route 41 in the Township

of Newport, County of Lake, and State of Illinois. Plaintiff alleges causes of action sounding in

Respondeat Superior and Negligence against Ryder.

   2. Plaintiff commenced this action on December 12, 2019 by filing her Complaint in the

Circuit Court of Cook County, Illinois, Law Division as: “Kirsy Castillo v. Ryder Truck Rental, a

foreign corporation licensed to conduct business in the state of Illinois; Zizmax Express, LLC., a

foreign corporation licensed to conduct business in the state of Florida; Sayram Corp., a foreign

corporation now dissolved but previously licensed to conduct business in the state of Illinois; Jasur

Khultaev, a citizen of the state of New York, in his individual capacity and as an authorized agent

of Sayram Corp.; and Bakhtiyar Umarov, individually and as Registered Agent for Sayram Corp,

2019 L 013708”.

   3. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders served upon

Ryder are attached to this Notice of Removal.

                                     Timeliness of Removal

   4. Defendant Ryder was first served with Summons and Complaint on December 19, 2019.

Attached as Exhibit A is a copy of the Proof of Service and Complaint as served upon Ryder.

                                                 2
       Case: 1:20-cv-00467 Document #: 1 Filed: 01/21/20 Page 3 of 6 PageID #:3




   5. This Notice of Removal is being filed within thirty (30) days after receipt of the Complaint

by Ryder, and is, therefore timely pursuant to 28 U.S.C. § 1446(b).

                                       Amount in Controversy

   6. Plaintiff brings this action to recover personal injury damages allegedly suffered during an

auto accident which occurred on January 12, 2018. Plaintiff’s Complaint prays for damages “in

excess of $75,000.”

                                       Diversity of Citizenship

   7. At the time this action was commenced, and at all times relevant, Plaintiff, Kirsy Castillo

was and is a resident and citizen of the State of Illinois, residing in the Village of Volo and County

of Lake.

   8. At the time this action was commenced, and at all times relevant, Defendant, Ryder Truck

Rental was a Florida corporation with its principal place of business in Miami, Florida.

   9. Upon information and belief, Defendant, Jasur Khultaev was and is a resident and citizen

of the State of New York. Upon information and belief, Mr. Khultaev has not yet been served.

   10. Defendant, Zizmax Express, LLC is a Florida corporation with its principal place of

business in Kissimmee, Florida. Upon information and belief, Zizmax Express, LLC has been

served and has provided consent to this removal.

   11. Defendant, Sayram Corp., now dissolved, was Florida corporation with its principal place

of business in Orlando, Florida. Upon information and belief, Sayram Corp. has not yet been

served.

   12. Defendant, Bakhtiyar Umarov is named as the Registered Agent for Sayram Corp. and is

a citizen and resident of the State of Florida. Upon information and belief, Mr. Umarov has not

yet been served.

                                                  3
       Case: 1:20-cv-00467 Document #: 1 Filed: 01/21/20 Page 4 of 6 PageID #:4




   13. Accordingly, pursuant to 28 U.S.C. § 1332(a), complete diversity exists between the parties

in this action since the Plaintiff and Defendants are citizens of different states.

                                       Request for Removal

   14. The United States District Court for the Northern District of Illinois, Eastern Division, has

original jurisdiction in this matter as there is diversity of citizenship between the parties and, as

shown above, the amount in controversy exceeds $75,000. Therefore, removal is proper pursuant

to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441(a).

   15. Contemporaneously with the filing of this Notice of Removal, Ryder has served written

notice upon Plaintiff and the Clerk of the Circuit Court of Cook County, Illinois, that this Notice

of Removal is being filed in the District Court for the Northern District of Illinois, Eastern

Division. Attached hereto as Exhibit B is the Notice of Removal to the Circuit Court of Cook

County, Illinois.

   16. Removal to the United States District Court for the Northern District of Illinois, Eastern

Division, is proper under 28 U.S.C. §1441(a), because the state court where the suit has been

pending is located within this district.

       WHEREFORE Defendant, Ryder Truck Rental, prays that the action captioned ““Kirsy

Castillo v. Ryder Truck Rental, a foreign corporation licensed to conduct business in the state of

Illinois; Zizmax Express, LLC., a foreign corporation licensed to conduct business in the state of

Florida; Sayram Corp., a foreign corporation now dissolved but previously licensed to conduct

business in the state of Illinois; Jasur Khultaev, a citizen of the state of New York, in his individual

capacity and as an authorized agent of Sayram Corp.; and Bakhtiyar Umarov, individually and as

Registered Agent for Sayram Corp, 2019 L 013708, Circuit Court of Cook County, Illinois, Law



                                                   4
      Case: 1:20-cv-00467 Document #: 1 Filed: 01/21/20 Page 5 of 6 PageID #:5




Division,” be removed from the Circuit Court of Cook County, Illinois to the United States District

Court for the Northern District of Illinois, Eastern Division.

                                              Respectfully submitted,

                                              GOLDBERG SEGALLA LLP


                                              /s/ Staci A. Williamson
                                              Attorney for Defendant, Ryder Truck Rental, Inc.
                                              d/b/a Ryder Transportation Services

David J. O’Connell (ARDC # 6199086)
Staci A. Williamson (ARDC # 6291064)
GOLDBERG SEGALLA LLP
Physical Address:
222 W. Adams Street, Suite 2250
Chicago, IL 60606
Mailing Address:
P.O. Box 957
Buffalo, NY 14201
Tel: (312) 572-8400
Fax: (312) 572-8401
doconnell@goldbergsegalla.com
swilliamson@goldbergsegalla.com




                                                 5
      Case: 1:20-cv-00467 Document #: 1 Filed: 01/21/20 Page 6 of 6 PageID #:6




                             CERTIFICATE OF SERVICE

TO:   Gary A. Newland
      Erin A. Adamski
      NEWLAND & NEWLAND, LLP
      121 S. Wilke Rd., Suite 301
      Arlington Heights, IL 60005
      paralegal.newland3@gmail.com
      erin@newlandlaw.com


         I hereby certify that on January 21, 2020, I electronically filed the NOTICE OF
REMOVAL ON BEHALF OF DEFENDANT, RYDER TRUCK RENTAL, INC. d/b/a RYDER
TRANSPORTATION SERVICES with the United States District Court – Northern District of
Illinois by using the CM/ECF system.



                                 By:    /s/ Staci A. Williamson (ARDC # 6291064)
                                        GOLDBERG SEGALLA LLP
                                        Physical Address:
                                        222 W. Adams Street, Suite 2250
                                        Chicago, IL 60606
                                        Mailing Address:
                                        P.O. Box 957
                                        Buffalo, NY 14201
                                        Tel: (312) 572-8400
                                        Fax: (312) 572-8401
                                        swilliamson@goldbergsegalla.com
                                        Attorney for Defendant, Ryder Truck Rental, Inc.
                                        d/b/a Ryder Transportation Services
